Appeal from an order of the Family Court, Onondaga County (Martha Walsh Hood, J.), entered July 29, 2003 in a proceeding pursuant to Family Ct Act article 6. The order, inter alia, awarded sole custody of the parties’ children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
We reject respondent’s contention that Family Court erred in awarding sole custody of the two children of the parties to petitioner. The court properly determined that petitioner made “a showing of a change in circumstances which reflects a real need for change to ensure the best interests] of the child[ren]” (Matter of Irwin v Neyland, 213 AD2d 773, 773 [1995]; see Matter of Whitford v Grandinetti, 6 AD3d 1178 [2004]; Pudlewski v Pudlewski, 309 AD2d 1296, 1297 [2003]). We accord great deference to the findings of the court, which is in the best position to evaluate the character and credibility of the witnesses (see Matter of Nunnery v Nunnery, 275 AD2d 986, *1060987 [2000]), and we will not disturb the court’s determination where, as here, it is supported by a sound and substantial basis in the record (see Matter of Green v Mitchell, 266 AD2d 884 [1999]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Lawton, JJ.